PER CURIAM.
Aubrey J. El appeals the district court’s orders granting the Defendant’s motion for summary judgment and denying El’s motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See El v. Tek Systems, Inc. No. CA-02-111-3 (E.D. Va. Sept. 24, 2002; Oct. 10, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.